DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poder et al. (US 2014/0266699) in view of Reibel (US 2016/0133120).
   Regarding claims 1 , 12, Poder discloses a system comprising: an intrusion detection system state of operation ascertainer (home security console 305; security server; sensors 310, 315, 330; Fig. 6, step 604-check sensor status) operable, responsive to receiving an indication of an intrusion to a premises (step 605-determining an alarm is tripped), for ascertaining whether an intrusion detection system of the premises is in an armed state of operation; (a tripped alarm is an indication that sensors are in an armed state of operation; Fig. 3 & 6; paragraphs [0054], [0055]); a registered mobile communicator proximity detector (home security console, security server, etc.) operable, responsive to (A) the indication of the intrusion to the premises and (B) the intrusion detection system being in the armed state of operation (a tripped alarm is an indication that sensors are in an armed state of operation; Fig. 3 & 6; paragraphs [0054], 
 However, Poder does not explicitly state ascertaining whether an intrusion detection system of the premises is in an armed state of operation responsive to an indication of an intrusion to a premises.
In analogous art, Reibel discloses, “A method and system for detecting, recognizing, and automatic disarming of an alarm control unit (3) for monitoring a secure space that is closed by at least one door, the system including the control unit (3), at least one 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the intrusion detection system in Poder with Reibel’s procedure for disarming an alarm in response to opening a door and determining the armed state of the control unit for the purpose recognizing authorized persons in a secure area and thereby preventing false alarms.

 Regarding claim 3, Poder in view of Reibel discloses the system of claim 1 wherein the intrusion is detected by at least one sensor of the intrusion detection system. (Poder: Sensor 310, 315, 330, Fig. 6 step 604-check sensor status; paragraph [0054])
Regarding claim 4, Poder in view Reibel discloses the system of claim 3, wherein the at least one sensor of the intrusion detection sensor comprises a door contact sensor. (Poder: Door sensor 310)
Regarding claims 5, 14, Poder in view of Reibel discloses the system of claim 1, wherein the intrusion detection system state of operation ascertainer is operable for ascertaining whether the intrusion detection system is in the armed state of operation by: communicating, to the intrusion detection system, a query for a state of operation of the intrusion detection system; (Poder: Fig. 6 step 604, paragraph [0054])  and
receiving, from the intrusion detection system, responsive to the query, the state of operation of the intrusion detection system. (Poder: Fig. 6, steps 604-605, paragraph [0054]-[0055]).
Regarding claims 6, 15, Poder discloses wherein the intrusion detection system state of operation ascertainer is operable for communicating with the intrusion detection system over a powerG (Bluetooth) communication protocol (page 2, [0025]).

Regarding claims 8, 17, Poder discloses wherein the at least one mobile communicator is registered with the registered mobile communicator proximity detector via Bluetooth low energy (BLE) bonding with the registered mobile communicator proximity detector (page 2, [0025]).
 
 Regarding claims 9, 18, Poder discloses wherein the registered mobile communicator proximity detector is operable for ascertaining whether the at least one mobile communicator is in the vicinity of the premises by employing the Bluetooth low energy (BLE) communication protocol to scan the vicinity of the premises for the at least one mobile communicator (page 2, [0025]).
Regarding claims 10, 19, Poder discloses establishing a Bluetooth low energy (BLE) connection with the at least one mobile communicator; communicating to the at least one mobile communicator, over the BLE connection, a first indication indicating that the intrusion detection system is in the armed state of operation; receiving from the at least one mobile communicator, responsive to the first indication over the BLE connection, an instruction to disarm the intrusion detection system; and forwarding to the intrusion detection, the instruction to disarm the intrusion detection system, over a powerG protocol (page 2, [0025]; page 3, [0030]).
Regarding claims 11, 20, Poder discloses wherein the automatic intrusion detection system disarmer is further operable for disarming the intrusion detection system by : receiving  from the intrusion detection system, over the powerG protocol, a second indication of the intrusion detection system being .
                                                       

                                                                                      Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bleisch (US 9,800,570) discloses method or persistent.............device.
Soloway et al. (US 2004/0090327) discloses alarm system armed and disarmed by a door contact.
Lee et al. (US 2003/0156030) discloses apparatus.....wireless signal.
Muise et al. (US 6,791,451) discloses system and method......storage.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application.
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

DP
March 1, 2022
                                                                           /DANIEL PREVIL/                                                                           Primary Examiner, Art Unit 2684